WELLS, Judge.
Plaintiff contends that the trial court erred in granting a directed verdict for the defendants. We disagree.
A directed verdict for the defendant will not be allowed unless “it appears as a matter of law that a recovery cannot be had by the plaintiff upon any view of the facts which the evidence reasonably tends to establish.” Koonce v. May, 59 N.C. App. 633, 298 S.E. 2d 69 (1982). In reaching its decision, the trial court must consider the plaintiff’s evidence in the light most favorable to the plaintiff and give the plaintiff the benefit of every reasonable inference to be drawn therefrom. Id.
In her complaint, plaintiff alleged that defendant Knight failed to keep his vehicle under proper control and that defendant Farris Motors failed to maintain the brakes on its car in good working order in violation of N.C. Gen. Stat. § 20-124 (1983). While G.S. § 20-124 requires motorists to maintain brakes in good working order, and failure to do so is negligence per se, the mere fact that one’s brakes failed is not enough to establish a breach of the duty of due care. Where a brake failure is sudden and unexpected and could not have been discovered even with reasonable inspection, the motorist will not be held liable. Stephen v. Oil Co., 259 N.C. 456, 131 S.E. 2d 39 (1963); Indiana Lumbermen’s Mutual Ins. Co. v. Champion, 80 N.C. App. 370, 343 S.E. 2d 15 (1986); see also Wilcox v. Motors Co., 269 N.C. 473, 153 S.E. 2d 76 (1967). The burden was on the plaintiff to show that the defendants knew or in the exercise of reasonable care should have known that the brakes were defective. Id. She failed to carry this burden.
In the case at bar, plaintiffs evidence showed that the defendants were unaware that the brakes were defective. The defendant driver testified that he drove from Farris Motors to the gas station and from there to the restaurant without experiencing any problems; when he slowed to turn from the restaurant’s parking lot onto the road just seconds before the accident, the brakes *334still “worked fine.” In addition, the investigating officer found that there was a puddle of brake fluid underneath the car and that the vehicle had no brakes at all. Even taken in the light most favorable to her, plaintiffs own evidence showed that the collision between the two cars was caused by the sudden, unexpected failure of the brakes on defendants’ car, a failure which could not have been foreseen by defendants.
The next question is whether the defendants were negligent in failing to discover a defect in the brakes. In Hudson v. Drive-It-Yourself, Inc., 236 N.C. 503, 73 S.E. 2d 4 (1952), our Supreme Court decided a similar case. R. B. Freeman, a defendant himself until the case against him was voluntarily nonsuited, leased a car from defendant car rental company. Plaintiffs alleged that Drive-It-Yourself, Inc. had been negligent in delivering the car to Mr. Freeman in a defective condition, with the result that his brakes failed and he collided with the plaintiffs’ car. The jury reached a verdict for the plaintiffs. Defendant appealed, assigning error to the trial court’s denial of its motion for judgment of nonsuit. Chief Justice Devin wrote for a unanimous Court:
Plaintiffs’ witness . . . testified the automobile, a recent model, was driven out from its place of storage, stopped and delivered to him in the customary manner, with nothing to suggest in the manner of operation that the brakes were defective. The witness Freeman then drove the automobile 5V2 miles through the streets and environs of Charlotte, and, according to his testimony, had not detected anything wrong with the brakes until just before the collision with plaintiffs’ car. The witness’ theory was that the fluid for the hydraulic braking system was “low” so that the driver had to “pump” to make the brakes operate properly. But it is not perceived how the defendant should be charged with knowledge of this fact when the witness had driven the automobile 572 miles, during a period of 45 minutes, before he detected the faulty functioning of the brakes.
We reach the conclusion that the evidence offered was insufficient to show a negligent breach of duty on the part of the defendant, and that the motion for judgment of nonsuit should have been allowed.
Id. In the case sub judice, the defendant Knight also drove the car for a number of miles with several successfully-completed *335stops before the brakes failed unexpectedly. Plaintiff, however, cites as evidence of negligence the fact that the brakes were not inspected on the morning of the accident despite what she contends was a company policy to check the brakes of the demonstrator car each time it went out. While the defendant Farris Motors may have established for itself a high standard of care for its customers, failure to inspect the brakes prior to the trip by defendant Knight did not constitute a breach of any duty owed to plaintiff. No other evidence of negligence appearing, the order of the trial court is
Affirmed.
Judges BECTON and ORR concur.